[Cite as Postel v. Ohio Univ., 2011-Ohio-3544.]

                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




MARK W. POSTEL

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

        Case No. 2010-12320-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶ 1} 1)       On October 26, 2010, plaintiff, Mark Postel, sustained property
damage to his automobile while the vehicle was parked on a lot owned and operated by
defendant, Ohio University.            Specifically, the car suffered damage to the electrical
system when the parking lot flooded after a heavy rain. Apparently, plaintiff parked his
vehicle over the storm drain which had been clogged with debris allowing rain water to
back up and flood the lower portion of plaintiff's car. Plaintiff pointed out he maintains
insurance coverage for the vehicle with a $500.00 deductible. The filing fee was paid.
        {¶ 2} 2)       Plaintiff filed an amended complaint seeking to recover $ 525.00, the
cost of his insurance deductible and reimbursement of the filing fee.
        {¶ 3} 3)       On January 3, 2011, defendant submitted an investigation report
wherein defendant does not oppose plaintiff’s claim for reimbursement of property
damage.
                                       CONCLUSIONS OF LAW


        {¶ 4} 1)       Defendant was charged with a duty to exercise reasonable care for
the protection of plaintiff’s property. The facts of the present claim indicate defendant
knew or should have known about the clogged drain and the foreseeable hazards
presented from this condition. In regard to the facts of this claim, negligence on the part
of defendant has been shown. Hails v. Ohio Dept. of Transp., Ct. of Cl. No. 2001-
05634-AD, Laskey v. Univ. of Toledo, Ct. of Cl. No. 2005-06490, 2005-Ohio-3975.
       {¶ 5} 2)    R.C. 3345.40(B)(2) states in pertinent part:
       {¶ 6} “If a plaintiff receives or is entitled to receive benefits for injuries or loss
allegedly incurred from a policy or policies of insurance or any other source, the benefits
shall be disclosed to the court, and the amount of the benefits shall be deducted from
any award against the state university or college recovered by plaintiff."
       {¶ 7} Thus, pursuant to the statutory requirement of R.C. 3345.40(B)(2),
compensation for the automotive repair expenses shall be limited to $ 500.00, plaintiff’s
stated insurance deductible.
       {¶ 8} 3)    Plaintiff has suffered damages in the amount of $ 500.00, plus the $
25.00 filing fee, which may be reimbursed as compensable damages pursuant to the
holding in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio
Misc. 2d 19, 587 N.E.2d 990.




                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MARK POSTEL

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

       Case No. 2010-12320-AD
Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $525.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Mark Postel                                George T. Wendt
31 Grosvenor Street                        Ohio University
Athens, Ohio 45701                         HDL Center 166 H
                                           Athens, Ohio 45701
SJM/laa
3/23
Filed 4/7/11
Sent to S.C. reporter 7/8/11